Title: To John Adams from François Adriaan Van der Kemp, 3 August 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected friend!
Oldenbarneveld 3 Aug. 1816.


I intended at first to have answered your kind favour of July 16—last week—but I was everÿ daÿ So much fatigued in the evening—having—after my gardens were cleared thoroughly, been engaged in, Sawing and Splitting oven-wood, that I rather found it requisite—to take Some amusement, in re–perusing your letter—or taking a book, while an unexpected visit of mr Varick from utica, and mr Childs of casenovia and mrs Seymour contributed to recruit my exhausted Strenght, and made me return the next morning with a renewed alacrity to my task. You know what a comfort I receive from your Letters. In my deep retirement it is really the balm of life. An old tried friend an old wine are above prize, and although I am not over burthened with the latter—being nevertheless through my Son’s generosity not entirely destitute of it, I can Saÿ—which a few have in their power, that I thank my God for enjoying Such a rich Share of the First ale—precious blessing—and—did you not feel, how highly I value it; you could not at your high advanced age bestow upon me So assiduously these proofs of your kindnesses—well then may I indulge a little vanitÿ in presuming—that I am not unworthy of these, how little it may be, that I can return.
Mail after mail I lounged for Boston Letters—I will believe, that theÿ enjoÿ themselves So much, that they can not find leasure, to Spare a few moments to a recluse. It may be even too Selfish to require So much uninterrupted remembrance—to one—their debtor in So manÿ respects—more So, as I told my friend Varick—half complaining of him and half excusing him—It is So difficult, when surrounded with our relatives and friends—when engaged in the battle of the world and enticed by its pleasures—to place ourselves in the Situation of a man in deep retirement—we do not, we can not often imagine, that few lines—which  may we consider as insignificant, may be a Spring of comfort of delight. The worst is, that we become diffident ourselves—that we dare not intrude too often—and So the marks of remembrance become gradually less visible, till they are obliterated. But I remain honoured with your distinguishing remembrance—and this Sometimes, as I have experienced more than once in a pleasant manner—has the effect, that it renews the recollection of one, who was on the point of becoming forgotten.
I was amused with your anecdote of Fontenelle—I allways admired the Philosopher—but I am in doubt—if I Should have been calculated to become his friend—he could not have approved my bluntness and etourderies however he might have Seemed to overlook these, and I Should have wanted circumspection, which Seemed requisite to obtain and Secure his favour—D’Alembert, whose praise approaches often the confines of cutting Satire—describes him with large Characteristic traits “Fontenelle, qui par moderation ou prudence, ne Se vengeoit jamais, et Se plaignoit rarement, oublioit encore moins” that is for, the man, öf the writer I Say with Voltaire
“L’ignorant l’entendit, le sçávant l’admira”
I laughed heartily at “Le tout a L’huile” but I deprecate the curse to arrive at this insensibility—although I free man from piercing Sorrows.
My friend’s pains are not yet at an end—He has alreadÿ accepted to Satisfy large demands—and yet—I apprehend—that finally, his Son Shall be compelled—notwithstanding the Sacrifices made—to take refuge within the Limits—and I Shall bless heaven, if my old friend is at last not materially injured—A hard trial indeed—for a man in his advanced age—So much—So deservedly respected—So amiable—and possessing, all it did Seem, what a mortal could wish—and that though an onlÿ—and beloved Son—with manÿ good qualities—except energetic activity—and commercial prudence! but—I will not complain and rather endeavour to Sooth—where I cannot heal. I was flattered with that mark of confidence from the author of the Syllabus you know—it can not be betray’d by me—I have engaged my friends that they Shall not permit to themselves a Surmise with regard to the author—I Send it in my own hand–writing—accompanied with a Letter—to appearance written in England—of this I requested to correct the Idiom.
I Search’d in vain for that famous council—I have the Same impression on my mind—but begin to doubt its correctness—and Suspect—it was a French Saillie—perhaps from compere Matthieu—une demoiselle n’est pas trop pair trois—I Shall not give up the Search—when I have more leisure—How can I convey to you Basanistes? it is about 200 Pag: in my opinion written with ingenuity. all the pretensions—are proofs from holy writ—as clear as those for the 2 & 3 person generallÿ—
I never heard of Tucker’s light of Nature? and—it must possess a vast deal of intrinsic merit, to lure one to read 7 vol.
Do not complain about want of Strenght—my daughter, who Sits at my elbow—and is So free—to peep Sometimes over my Shoulder—at least to throw a glance on Letters—which they perceives, that gladden the heart of her father—Says—that your handwriting is far better than in former years—and So Says your friend! and it is only the truth—but even—if it was Scarcely legible—then yet—now and then Such a renewed proof of your friendship would be gratifying.
I See—I am not forgotten by your Ladÿ—recommend me to Her, and believe me your Sincerest and obliged friend


Fr Adr. vanderkemp




